Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-12, and 17-19 are rejected under 35.U.S.C. 103 as being unpatentable over the combination of Popov(US 20210342427 A1), hereinafter Pop, in view of Lindemann(US-20180041503-A1), hereinafter Lin, in further view of Uzun(US-20200097643-A1), hereinafter Uz.

Regarding claim 1, Pop teaches a method:
A computer-implemented method for automated user authentication based on video feed and audio feed in real-time, the computer-implemented method comprising: training, (“wherein the authentication model is a model trained based on at least one piece of behavior data with respect to the user enrolled in the blockchain.”)(34)
to learn continuously for authentication of one or more users based on user data and user behavior data; (“According to continuous authentication according to an embodiment of the disclosure, authentication may be performed by comparing the pattern of the behavior data collected from the user with the previously learned behavior pattern.”(51)
triggering, one or more hardware components associated with one or more communication devices, wherein the one or more hardware components executes a pre-defined set of actions related to one or more financial technology organizations; (“when the user performs an account transfer through a financial application on a fixed date each month, the smartphone 1402 may collect an account transfer request of the user as the behavior data, and performs second authentication based on the collected behavior data.”)(204)
receiving the user data in real-time, wherein the user data is received from the one or more users with facilitation of the one or more communication devices; (“authentication may be continuously performed through behavior data that may be collected by the electronic device 1000 without user recognition.”(49))
analyzing the user data of the one or more users with facilitation of one or more algorithms, wherein the analyzed user data of the one or more users is stored on cloud platform in real-time; 
(“at least one electronic device 1000 capable of collecting behavior data of the same user may participate in the same blockchain 300 as a node. The authentication model used in the at least one electronic device 1000 may be trained based on the behavior data enrolled in the blockchain 300”)(57)
(“the full node may be a … cloud computer”)(64)

Pop fails to teach the following, however in a similar art, Lin teaches a method for attesting an authenticator and further teaches:
at the biometric authentication system with the processor, the biometric authentication system
(“client devices with authentication capabilities such as biometric devices or PIN entry”(91))
matching, at the biometric authentication system with the processor, lips movement of the one or more users for given text or phrase, wherein the lips movement of the one or more users is received from a video feed recorded on the one or more communication devices in real-time, wherein the matching of the lips movement of the one or more users is based on the user data of the one or more users; (“audio and video of a current user in possession of the client device is captured and digitized. a correlation is performed between the captured lip movements in the video and reference lip movement data collected during an enrollment process of the legitimate user”)(327)
syncing, at the biometric authentication system with the processor, an audio feed with the video feed of the one or more users, wherein the syncing of the audio feed and the video feed of the one or more users is done for determining authenticity of the one or more users in real-time, wherein the syncing of the audio feed and the video feed of the one or more users is performed with the facilitation of the one or more algorithms in real- time; (“a correlation between the digitized audio and the lip movements of the video captured for the current user is determined and, at 2915, a score/assurance level is generated based on the level of synchronization. At 2914, a correlation is performed between the captured lip movements in the video and reference lip movement data collected during an enrollment process of the legitimate user.”)(327)
detecting, at the biometric authentication system with the processor, original user from the one or more users based on the user data and the user behavior data, wherein the original user from the one or more users is detected with the facilitation of the one or more algorithms in real-time; and sending, at the biometric authentication system with the processor, outcome upon detection of the original user from the one or more users to the one or more financial technology organizations on the one or more communication devices in real-time.
(“the authentication engine 110 includes an assurance level calculation module 3706 for calculating an assurance level corresponding to a likelihood that the legitimate user is in possession of the client device 100. It may then use this assurance level to determine whether the relying party 3650 should authorize a current transaction.”)(396)

performing, at the biometric authentication system with the processor, facial matching of the one or more users based on the user data of the one or more users, wherein the facial matching of the one or more users is performed with the facilitation of the one or more algorithms in real-time; (“matching logic within the facial recognition module 2604 compares facial features extracted from the video images 2603 with facial template data stored in the facial recognition database 2646”(300))
(“Behavioral or other techniques may be used to continuously measure an assurance level”(97))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop with the method for attesting an authenticator of Lin. One would have been motivated to do so as (“It would be beneficial to select and/or combine authentication modalities based on the current detected risk.”)(10)

Pop and Lin fail to teach the following, but in a similar art, Uz teaches a method for protecting authentication and further teaches:
receiving, at the biometric authentication system, a response to captcha given to the one or more users, wherein the response to the captcha is received from the one or more communication devices in real-time, wherein the response comprises a received value associated with the captcha; (“After getting a correct CAPTCHA response 221b within a response time that corresponds with a real human”)(88)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop and the method for attesting an authenticator of Lin with the method for protecting authentication of Uz. One would have been motivated to do so as (“it is very difficult (if not impossible) to capture the user giving out a correct answer to a challenge 221a by accident.”)(111)

Regarding claim 2, PLU teaches all of the following with respect to claim 1, Lin teaches the following:
The computer-implemented method as recited in claim 1, wherein the one or more communication devices are associated with the one or more hardware components for authentication of the one or more users, wherein the one or more hardware components comprises microphone, fingerprint sensor, dot projector, and optical devices, wherein the optical devices comprises video camera, photo camera, infrared camera, night vision camera, and thermal imaging camera. (“In particular, rtCaptcha can authenticate a user by taking a video or audio recording of the user solving a presented CAPTCHA and use it as a form of liveness detection.”(21)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop and the method for protecting authentication of Uz with the method for attesting an authenticator of Lin. One would have been motivated to do so as (“It would be beneficial to select and/or combine authentication modalities based on the current detected risk.”)(10)
Regarding claim 7, PLU teaches all of the following with respect to claim 1, Pop teaches the following:
The computer-implemented method as recited in claim 1, wherein the user data is received in one or more input formats, wherein the one or more input formats comprises text data of the one or more users, wherein the text data comprises security questions set by the one or more users and signature.
(“The user entity 102 submits proof of identity that should be genuine and authentic which will verify that the owner of the identity (i.e., user entity 102) which initiated the identity validation is indeed the owner of that identification. Types of identity evidence 156 provided may include…digital identity, KBA[knowledge based authentication]”)(107)

Regarding claim 8, PLU teaches all of the following with respect to claim 1, Lin teaches the following:
 The computer-implemented method as recited in claim 1, further comprising: validating, at the biometric authentication system with the processor, at least one of fingerprint data and iris data of the one or more users, wherein the fingerprint and iris data of the one or more users are examined using the one or more algorithms in real- time.
(“when a user swipes a finger on the fingerprint sensor, the trusted application is started and verifies the fingerprint data against stored reference data”)(160)
(“continuously track the user's eyes producing the captured scanpath. A correlation is then made between the captured scanpath and the expected scanpath”(321)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop with the method for attesting an authenticator of Lin. One would have been motivated to do so as (“It would be beneficial to select and/or combine authentication modalities based on the current detected risk.”)(10)


Regarding claim 9, PLU teaches all of the following with respect to claim 1, Pop teaches the following:
 The computer-implemented method as recited in claim 1, wherein the one or more financial technology organizations comprises private organizations, public organizations, banking organizations, and technology security organizations. 
(“For example, various types of service providers such as financial service providers, credit card service providers, medical service providers, and social network service providers may request verification that a user of an electronic device is an authentic user.”)(0007)

Regarding claim 10, PLU teaches all of the following with respect to claim 1, Lin teaches the following:
The computer-implemented method as recited in claim 1, wherein the one or more algorithms comprises decision tree machine learning algorithm, random forest machine learning algorithm, naive bayes classifier machine learning algorithm, support vector machine learning algorithm, k-nearest neighbors machine learning algorithm, and linear regression machine learning algorithm.
(“The voice recognition module 2660 may utilize various voice recognition techniques when generating the voice print and comparing the voice print to a captured voice signal including Vector Quantization, and decision trees”(336))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop and the method for protecting authentication of Uz with the method for attesting an authenticator of Lin. One would have been motivated to do so as (“It would be beneficial to select and/or combine authentication modalities based on the current detected risk.”)(10)

Regarding claim 11, Pop teaches a method:
A computer system comprising: one or more processors; and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for automated user authentication based on video and audio feed in real-time, the method comprising: training, (“wherein the authentication model is a model trained based on at least one piece of behavior data with respect to the user enrolled in the blockchain.”)(34)
to learn continuously for authentication of one or more users based on user data and user behavior data; (“wherein the authentication model is a model trained based on at least one piece of behavior data with respect to the user enrolled in the blockchain.”)(34)
system to learn continuously for authentication of one or more users based on user data and user behavior data; (“According to continuous authentication according to an embodiment of the disclosure, authentication may be performed by comparing the pattern of the behavior data collected from the user with the previously learned behavior pattern.”(51)
triggering one or more hardware components associated with one or more communication devices, wherein the one or more hardware components executes a pre-defined set of actions related to one or more financial technology organizations; 
 (“when the user performs an account transfer through a financial application on a fixed date each month, the smartphone 1402 may collect an account transfer request of the user as the behavior data, and performs second authentication based on the collected behavior data.”)(204)
receiving the user data in real-time, wherein the user data is received from the one or more users with facilitation of the one or more communication devices; (“authentication may be continuously performed through behavior data that may be collected by the electronic device 1000 without user recognition.”(49))
analyzing the user data of the one or more users with facilitation of one or more algorithms, wherein analyzed user data of the one or more users is stored on cloud platform in real-time; (“at least one electronic device 1000 capable of collecting behavior data of the same user may participate in the same blockchain 300 as a node. The authentication model used in the at least one electronic device 1000 may be trained based on the behavior data enrolled in the blockchain 300”)(57)
(“the full node may be a … cloud computer”)(64)

Pop fails to teach the following, however in a similar art, Lin teaches a method for attesting an authenticator and further teaches:
at a biometric authentication system, the biometric authentication system (“client devices with authentication capabilities such as biometric devices or PIN entry”(91))
matching, at the biometric authentication system, lips movement of the one or more users for given text or phrase, wherein the lips movement of the one or more users is received from a video feed recorded on the one or more communication devices in real- time, wherein the matching of the lips movement of the one or more users is based on the user data of the one or more users; (“audio and video of a current user in possession of the client device is captured and digitized. a correlation is performed between the captured lip movements in the video and reference lip movement data collected during an enrollment process of the legitimate user”)(327)
syncing, at the biometric authentication system, an audio feed with the video feed of the one or more users, wherein the syncing of the audio feed and the video feed of the one or more users is done for determining authenticity of the one or more users in real- time, wherein the syncing of the audio feed and the video feed of the one or more users is performed with the facilitation of the one or more algorithms in real-time; (“a correlation between the digitized audio and the lip movements of the video captured for the current user is determined and, at 2915, a score/assurance level is generated based on the level of synchronization. At 2914, a correlation is performed between the captured lip movements in the video and reference lip movement data collected during an enrollment process of the legitimate user.”)(327)
performing, at the biometric authentication system, facial matching of the one or more users based on the user data of the one or more users, wherein the facial matching of the one or more users is performed with the facilitation of the one or more algorithms in real-time; (“matching logic within the facial recognition module 2604 compares facial features extracted from the video images 2603 with facial template data stored in the facial recognition database 2646”(300)) 
(“Behavioral or other techniques may be used to continuously measure an assurance level”(97))
detecting, at the biometric authentication system, original user from one or more users based on the user data and the user behavior data, wherein the original user from the one or more users is detected with the facilitation of the one or more algorithms in real-time; and sending, at the biometric authentication system, outcome upon detection of the original user from the one or more users to the one or more financial technology organizations on the one or more communication devices in real-time.
(“the authentication engine 110 includes an assurance level calculation module 3706 for calculating an assurance level corresponding to a likelihood that the legitimate user is in possession of the client device 100. It may then use this assurance level to determine whether the relying party 3650 should authorize a current transaction.”)(396)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop with the method for attesting an authenticator of Lin. One would have been motivated to do so as (“It would be beneficial to select and/or combine authentication modalities based on the current detected risk.”)(10)

Pop and Lin fail to teach the following, but in a similar art, Uz teaches a method for protecting authentication and further teaches:
receiving, at the biometric authentication system, a response to captcha given to the one or more users, wherein the response to the captcha is received from the one or more communication devices in real-time, wherein the response comprises a received value associated with the captcha; (“After getting a correct CAPTCHA response 221b within a response time that corresponds with a real human”)(88)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop and the method for attesting an authenticator of Lin with the method for protecting authentication of Uz. One would have been motivated to do so as (“it is very difficult (if not impossible) to capture the user giving out a correct answer to a challenge 221a by accident.”)(111)

Regarding claim 12, PLU teaches all of the following with respect to claim 11, Uzen teaches the following:
The computer system as recited in claim 11, wherein the one or more hardware components comprises microphone, fingerprint sensor, dot projector, and optical devices, wherein the optical devices comprises video camera, photo camera, infrared camera, night vision camera, and thermal imaging camera
(“In particular, rtCaptcha can authenticate a user by taking a video or audio recording of the user solving a presented CAPTCHA and use it as a form of liveness detection.”(21)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop and the method for attesting an authenticator of Lin with the method for protecting authentication of Uz. One would have been motivated to do so as (“it is very difficult (if not impossible) to capture the user giving out a correct answer to a challenge 221a by accident.”)(111)

Regarding claim 17, PLU teaches all of the following with respect to claim 11, Pop teaches the following:
The computer system as recited in claim 11, further comprising: validating, at the biometric authentication system with the processor, at least one of fingerprint and iris data of the one or more users, wherein the fingerprint and iris data of the one or more users are examined using the one or more algorithms in real-time. (“The user entity 102 submits proof of identity that should be genuine and authentic which will verify that the owner of the identity (i.e., user entity 102) which initiated the identity validation is indeed the owner of that identification. Types of identity evidence 156 provided may include…digital identity, KBA[knowledge based authentication]”)(107)

Regarding claim 18, PLU teaches all of the following with respect to claim 11, Lin teaches the following:
The computer system as recited in claim 11, wherein the one or more financial technology organizations comprises private organizations, public organizations, banking organizations, and technology security organizations. (“when a user swipes a finger on the fingerprint sensor, the trusted application is started and verifies the fingerprint data against stored reference data”)(160)
(“continuously track the user's eyes producing the captured scanpath. A correlation is then made between the captured scanpath and the expected scanpath”(321)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop with the method for attesting an authenticator of Lin. One would have been motivated to do so as (“It would be beneficial to select and/or combine authentication modalities based on the current detected risk.”)(10)

Regarding claim 19, PLU teaches all of the following with respect to claim 11, Lin teaches the following:
The computer system as recited in claim 11, wherein the one or more algorithms comprises decision tree machine learning algorithm, random forest machine learning algorithm, naive bayes classifier machine learning algorithm, support vector machine learning algorithm, k-nearest neighbors machine learning algorithm, and linear regression machine learning algorithm.
(“The voice recognition module 2660 may utilize various voice recognition techniques when generating the voice print and comparing the voice print to a captured voice signal including Vector Quantization, and decision trees”(306))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop and the method for protecting authentication of Uz with the method for attesting an authenticator of Lin. One would have been motivated to do so as (“It would be beneficial to select and/or combine authentication modalities based on the current detected risk.”)(10)
	
Claims 3-6, 13-16, and 20 are rejected under 35.U.S.C. 103 as being unpatentable over the combination of PLU in further view of SYRDAL(US-20120281885-A1), hereinafter Sy.

Regarding claim 3, PLU teaches all of the following with respect to claim 1, but PLU does not appear to teach the following. However, in a similar art, Sy teaches a method for speaker verification and further teaches: 
The computer-implemented method as recited in claim 1, wherein the user data comprises video samples, audio samples, facial movements, speaking pattern, and lips movements. (“Speaker verification can be based on audio and/or on an image of a user. However a dynamic image or video data can provide more information upon which to identify an individual, particularly if the individual is speaking. Patterns of movement vary widely from speaker to speaker, such as movement, acceleration, position, and orientation of the head, shoulders, ears, nose, cheeks, lips, mouth, eyes, eyebrows, and other facial features”)(32)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop, the method for attesting an authenticator of Lin and the method for protecting authentication of Uz with the method for speaker verification of Sy. One would have been motivated to do so as (“head movements and facial expressions are a noisy data source, meaning that users usually exhibit at least some of these behaviors, but it is difficult to correlate these behaviors precisely with what is being spoken. As another example, speaker recognition or verification systems that rely exclusively on an acoustic speech signal degrade quickly in noisy environments.”(31)

Regarding claim 4, PLU teaches all of the following with respect to claims 1 and 3, but PLU does not appear to teach the following. However, in a similar art, Sy teaches a method for speaker verification and further teaches: 
The computer-implemented method as recited in claim 3, wherein the video samples comprises past video recordings, and live video feed. (“The system can determine the identity of the speaker 304 based on a similarity threshold between a combination of detected features of the speaker 304 and a combination of known or expected features associated with a particular identity.”)(38)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop, the method for attesting an authenticator of Lin and the method for protecting authentication of Uz with the method for speaker verification of Sy. One would have been motivated to do so as (“head movements and facial expressions are a noisy data source, meaning that users usually exhibit at least some of these behaviors, but it is difficult to correlate these behaviors precisely with what is being spoken. As another example, speaker recognition or verification systems that rely exclusively on an acoustic speech signal degrade quickly in noisy environments.”(31)

Regarding claim 5, PLU teaches all of the following with respect to claims 1 and 3, but PLU does not appear to teach the following. However, in a similar art, Sy teaches a method for speaker verification and further teaches: 
The computer-implemented method as recited in claim 3, wherein the audio samples comprises past audio recordings, and live audio feed. 
(“When the user clicks the button 508 and begins to say the authentication phrase 506, the device 500 records the audio via a speaker 512 and records the video via a camera 510”)(44) 
(“Then the device 500 presents an authentication phrase 506, based on retrieved user profile information based on the initial identity”)(44) It’s reasonable to assume that the initial identity was also a recording of the user to compare with. 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop, the method for attesting an authenticator of Lin and the method for protecting authentication of Uz with the method for speaker verification of Sy. One would have been motivated to do so as (“head movements and facial expressions are a noisy data source, meaning that users usually exhibit at least some of these behaviors, but it is difficult to correlate these behaviors precisely with what is being spoken. As another example, speaker recognition or verification systems that rely exclusively on an acoustic speech signal degrade quickly in noisy environments.”(31)

Regarding claim 6, PLU teaches all of the following with respect to claim 1, but PLU does not appear to teach the following. However, in a similar art, Sy teaches a method for speaker verification and further teaches: 
The computer-implemented method as recited in claim 1, wherein the user behavior data comprises user emotions, gestures, speaking behavior, and mood through real-time video and audio extraction.
(“to elicit a particular emotional or other response and the corresponding dynamic image features. The authentication phrase can include punctuation as well as additional formatting, such as highlight, bold, italic, and underlined words which can influence how the speaker 512. When the user clicks the button 508 and begins to say the authentication phrase 506, the device 500 records the audio via a speaker 512 and records the video via a camera 510”)(0044)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop, the method for attesting an authenticator of Lin and the method for protecting authentication of Uz with the method for speaker verification of Sy. One would have been motivated to do so as (“head movements and facial expressions are a noisy data source, meaning that users usually exhibit at least some of these behaviors, but it is difficult to correlate these behaviors precisely with what is being spoken. As another example, speaker recognition or verification systems that rely exclusively on an acoustic speech signal degrade quickly in noisy environments.”(31)

Regarding claim 13, PLU teaches all of the following with respect to claim 11, but PLU does not appear to teach the following. However, in a similar art, Sy teaches a method for speaker verification and further teaches:
The computer system as recited in claim 11, wherein the user data comprises video samples, audio samples, facial movements, speaking pattern, and lips movements.
(“Speaker verification can be based on audio and/or on an image of a user. However a dynamic image or video data can provide more information upon which to identify an individual, particularly if the individual is speaking. Patterns of movement vary widely from speaker to speaker, such as movement, acceleration, position, and orientation of the head, shoulders, ears, nose, cheeks, lips, mouth, eyes, eyebrows, and other facial features”)(32)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop, the method for attesting an authenticator of Lin and the method for protecting authentication of Uz with the method for speaker verification of Sy. One would have been motivated to do so as (“head movements and facial expressions are a noisy data source, meaning that users usually exhibit at least some of these behaviors, but it is difficult to correlate these behaviors precisely with what is being spoken. As another example, speaker recognition or verification systems that rely exclusively on an acoustic speech signal degrade quickly in noisy environments.”(31)

Regarding claim 14, PLU teaches all of the following with respect to claims 11 and 13, but PLU does not appear to teach the following. However, in a similar art, Sy teaches a method for speaker verification and further teaches:
The computer system as recited in claim 13, wherein the video samples comprises past video recordings, and live video feed.
The computer-implemented method as recited in claim 3, wherein the video samples comprises past video recordings, and live video feed. (“The system can determine the identity of the speaker 304 based on a similarity threshold between a combination of detected features of the speaker 304 and a combination of known or expected features associated with a particular identity.”)(38)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop, the method for attesting an authenticator of Lin and the method for protecting authentication of Uz with the method for speaker verification of Sy. One would have been motivated to do so as (“head movements and facial expressions are a noisy data source, meaning that users usually exhibit at least some of these behaviors, but it is difficult to correlate these behaviors precisely with what is being spoken. As another example, speaker recognition or verification systems that rely exclusively on an acoustic speech signal degrade quickly in noisy environments.”(31)

Regarding claim 15, PLU teaches all of the following with respect to claims 11 and 13, but PLU does not appear to teach the following. However, in a similar art, Sy teaches a method for speaker verification and further teaches:
The computer system as recited in claim 13, wherein the audio samples comprises past audio recordings, and live audio feed.
(“When the user clicks the button 508 and begins to say the authentication phrase 506, the device 500 records the audio via a speaker 512 and records the video via a camera 510”)(44) 
(“Then the device 500 presents an authentication phrase 506, based on retrieved user profile information based on the initial identity”)(44)
It’s reasonable to assume that the initial identity was also a recording. 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop, the method for attesting an authenticator of Lin and the method for protecting authentication of Uz with the method for speaker verification of Sy. One would have been motivated to do so as (“head movements and facial expressions are a noisy data source, meaning that users usually exhibit at least some of these behaviors, but it is difficult to correlate these behaviors precisely with what is being spoken. As another example, speaker recognition or verification systems that rely exclusively on an acoustic speech signal degrade quickly in noisy environments.”(31))

Regarding claim 16, PLU teaches all of the following with respect to claim 11, but PLU does not appear to teach the following. However, in a similar art, Sy teaches a method for speaker verification and further teaches:
The computer system as recited in claim 11, wherein the user behavior data comprises user emotions, gestures, speaking behavior, and mood through real-time video and audio extraction.
(“to elicit a particular emotional or other response and the corresponding dynamic image features. The authentication phrase can include punctuation as well as additional formatting, such as highlight, bold, italic, and underlined words which can influence how the speaker 512. When the user clicks the button 508 and begins to say the authentication phrase 506, the device 500 records the audio via a speaker 512 and records the video via a camera 510”)(0044)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop, the method for attesting an authenticator of Lin and the method for protecting authentication of Uz with the method for speaker verification of Sy. One would have been motivated to do so as (“head movements and facial expressions are a noisy data source, meaning that users usually exhibit at least some of these behaviors, but it is difficult to correlate these behaviors precisely with what is being spoken. As another example, speaker recognition or verification systems that rely exclusively on an acoustic speech signal degrade quickly in noisy environments.”(31)

Regarding claim 20, Pop teaches a method:
A non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, perform a method for automated user authentication based on video and audio feed in real-time, the method comprising: training, (“wherein the authentication model is a model trained based on at least one piece of behavior data with respect to the user enrolled in the blockchain.”)(34)
system to learn continuously for authentication of one or more users based on user data and user behavior data; (“According to continuous authentication according to an embodiment of the disclosure, authentication may be performed by comparing the pattern of the behavior data collected from the user with the previously learned behavior pattern.”(51)
triggering one or more hardware components associated with one or more communication devices, wherein the one or more hardware components executes a pre-defined set of actions related to one or more financial technology organizations; (“when the user performs an account transfer through a financial application on a fixed date each month, the smartphone 1402 may collect an account transfer request of the user as the behavior data, and performs second authentication based on the collected behavior data.”)(204)
receiving the user data in real-time, wherein the user data is received from the one or more users with facilitation of the one or more communication devices, (“authentication may be continuously performed through behavior data that may be collected by the electronic device 1000 without user recognition.”(49))
analyzing, at the biometric authentication system, the user data of the one or more users with facilitation of one or more algorithms, wherein the analyzed user data of the one or more users is stored on cloud platform in real-time; (“at least one electronic device 1000 capable of collecting behavior data of the same user may participate in the same blockchain 300 as a node. The authentication model used in the at least one electronic device 1000 may be trained based on the behavior data enrolled in the blockchain 300”)(57)
(“the full node may be a … cloud computer”)(64)

Pop fails to teach the following, however in a similar art, Lin teaches a method for attesting an authenticator and further teaches:
at a biometric authentication system, the biometric authentication (“client devices with authentication capabilities such as biometric devices or PIN entry”(91))
matching, at the biometric authentication system, lips movement of the one or more users for given text or phrase, wherein the lips movement of the one or more users is received from a video feed recorded on the one or more communication devices in real- time, wherein the matching of the lips movement of the one or more users is based on the user data of the one or more users; (“audio and video of a current user in possession of the client device is captured and digitized. a correlation is performed between the captured lip movements in the video and reference lip movement data collected during an enrollment process of the legitimate user”)(327)
syncing, at the biometric authentication system, an audio feed of the one or more users with the video feed of the one or more users, wherein the syncing of the audio feed of the one or more users and the video feed of the one or more users is done for determining authenticity of the one or more users in real-time, wherein the syncing of the audio feed and the video feed of the one or more users is performed with the facilitation of the one or more algorithms in real-time; (“a correlation between the digitized audio and the lip movements of the video captured for the current user is determined and, at 2915, a score/assurance level is generated based on the level of synchronization. At 2914, a correlation is performed between the captured lip movements in the video and reference lip movement data collected during an enrollment process of the legitimate user.”)(327)
performing, at the biometric authentication system, facial matching of the one or more users based on the user data of the one or more users, wherein the facial matching of the one or more users is performed with the facilitation of the one or more algorithms in real-time; (“matching logic within the facial recognition module 2604 compares facial features extracted from the video images 2603 with facial template data stored in the facial recognition database 2646”(300))
(“Behavioral or other techniques may be used to continuously measure an assurance level”(97))
detecting, at the biometric authentication system, original user from the one or more users based on the user data and the user behavior data, wherein the original user from the one or more users is detected with the facilitation of the one or more algorithms in real-time; and sending, at the biometric authentication system, outcome upon detection of the original user from the one or more users to the one or more financial technology organizations on the one or more communication devices in real-time.
 (“the authentication engine 110 includes an assurance level calculation module 3706 for calculating an assurance level corresponding to a likelihood that the legitimate user is in possession of the client device 100. It may then use this assurance level to determine whether the relying party 3650 should authorize a current transaction.”)(396)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop with the method for attesting an authenticator of Lin. One would have been motivated to do so as (“It would be beneficial to select and/or combine authentication modalities based on the current detected risk.”)(10)

Pop and Lin fail to teach the following, but in a similar art, Uz teaches a method for protecting authentication and further teaches: 
receiving, at the biometric authentication system, a response to captcha given to the one or more users, wherein the response to the captcha is received from the one or more communication devices in real-time, wherein the response comprises a received value associated with the captcha; (“After getting a correct CAPTCHA response 221b within a response time that corresponds with a real human”)(88)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop and the method for attesting an authenticator of Lin with the method for protecting authentication of Uz. One would have been motivated to do so as (“it is very difficult (if not impossible) to capture the user giving out a correct answer to a challenge 221a by accident.”)(111)
PLU does not appear to teach the following. However, in a similar art, Sy teaches a method for speaker verification and further teaches:
wherein the user behavior data comprises user emotions, gestures, speaking behavior, and mood through real-time video and audio extraction;
(“to elicit a particular emotional or other response and the corresponding dynamic image features. The authentication phrase can include punctuation as well as additional formatting, such as highlight, bold, italic, and underlined words which can influence how the speaker 512. When the user clicks the button 508 and begins to say the authentication phrase 506, the device 500 records the audio via a speaker 512 and records the video via a camera 510”)(44)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method for authenticating a user of Pop, the method for attesting an authenticator of Lin and the method for protecting authentication of Uz with the method for speaker verification of Sy. One would have been motivated to do so as (“head movements and facial expressions are a noisy data source, meaning that users usually exhibit at least some of these behaviors, but it is difficult to correlate these behaviors precisely with what is being spoken. As another example, speaker recognition or verification systems that rely exclusively on an acoustic speech signal degrade quickly in noisy environments.”(31)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN W COLLIER/         Examiner, Art Unit 2499                                                                                                                                                                                               /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499